             Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 1 of 9



 1

 2
     Amy L. Bennecoff Ginsburg (275805)
 3   Kimmel & Silverman, P.C.
     30 East Butler Pike
 4
     Ambler, PA 19002
 5   Telephone: 215-540-8888
     Facsimile: 215-540-8817
 6   aginsburg@creditlaw.com
 7
     Attorney for Plaintiff

 8
                       UNITED STATES DISTRICT COURT
 9
                                 FOR THE
10                   NORTHERN DISTRICT OF CALIFORNIA
11

12   MICHAEL BOSTIC,                      )     Case No.:
                                          )
13              Plaintiff                 )     COMPLAINT FOR DAMAGES
14
                                          )     1. VIOLATION OF THE FAIR
     v.                                   )     DEBT COLLECTION PRACTICES
15                                        )     ACT, 15 U.S.C. §1692 ET. SEQ.;
     RASH CURTIS & ASSOCIATES,            )     2. VIOLATION OF THE
16
                                          )     ROSENTHAL FAIR DEBT
17              Defendant                 )     COLLECTION PRACTICES ACT,
                                          )     CAL. CIV. CODE §1788 ET. SEQ.;
18                                        )     3. VIOLATION OF THE
19                                        )     TELEPHONE CONSUMER
                                          )     PROTECTION ACT, 47 U.S.C. §227
20                                        )     ET. SEQ.
                                          )
21
                                          )     JURY TRIAL DEMANDED
22

23
                                   COMPLAINT
24

25

26

27                                        -1-

28
                                 PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 2 of 9



 1         MICHAEL BOSTIC (“Plaintiff”), by and through his attorneys, KIMMEL
 2
     & SILVERMAN, P.C., alleges the following against RASH CURTIS &
 3
     ASSOCIATES (“Defendant”):
 4

 5                                    INTRODUCTION

 6         1.      Plaintiff’s Complaint is based on the Fair Debt Collection Practices
 7
     Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), the Rosenthal Fair Debt Collection
 8
     Practices Act, Cal. Civ. Code §1788, et seq. (“RFDCPA”) and the Telephone
 9

10   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
11
                               JURISDICTION AND VENUE
12
           2.      Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d),
13

14
     which states that such actions may be brought and heard before “any appropriate

15   United States district court without regard to the amount in controversy,” and 28
16
     U.S.C. § 1331 grants this court original jurisdiction of all civil actions arising
17
     under the laws of the United States.
18

19         3.      Defendant conducts business in the State of California and as such,

20   personal jurisdiction is established.
21
           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
22
                                             PARTIES
23

24         5.      Plaintiff is a natural person residing in Seaside, California 93955.

25         6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
26

27                                             -2-

28
                                     PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 3 of 9



 1   §1692a(3).
 2
           7.      In the alternative, Plaintiff is a person granted a cause of action under
 3
     the FDCPA. See §1692(k)(a) and Wenrich v. Cole, 2000 U.S. Dist. LEXIS 18687
 4

 5   (E.D. Pa. Dec. 22, 2000).

 6         8.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
 7
           9.      Defendant is a national debt collection company with its corporate
 8
     headquarters located at P.O. Box 5790, Vacaville, California 95696.
 9

10         10.      Defendant is a “debt collector” as that term is defined by 15 U.S.C.
11
     §1692a(6), and RFDCPA, Cal. Civ. Code §1788.2(c).
12
           11.     Defendant is a “person” as that term is defined by 47 U.S.C.
13

14
     §153(39).

15         12.     Debt collection is the principal purpose of Defendant’s business.
16
           13.     Defendant acted through its agents, employees, officers, members,
17
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
18

19   representatives, and insurers.

20                               FACTUAL ALLEGATIONS
21
           14.     Plaintiff has a cellular telephone.
22
           15.     Plaintiff has only used this phone as a cellular telephone.
23

24         16.     Beginning in or around May 2015 and continuing through in or about

25   February 2018, Defendant called Plaintiff’s cellular telephone attempting to reach
26

27                                             -3-

28
                                      PLAINTIFF’S COMPLAINT
               Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 4 of 9



 1   Plaintiff’s brother, Jordan Bostic.
 2
           17.    Defendant has contacted Plaintiff from the following number,
 3
     including but not limited to: (707) 454-2010. The undersigned has confirmed that
 4

 5   this phone number belongs to the Defendant.

 6         18.    During this time, Defendant placed calls to Plaintiff using an
 7
     automated telephone dialing system and/or pre-recorded voice or message.
 8
           19.    Plaintiff knew he was receiving automated calls from Defendant
 9

10   since calls began with a noticeable pause or delay before the calls were connected
11
     to one of Defendant’s collectors.
12
           20.    Plaintiff told Defendant when the calls first began that Defendant had
13

14
     a wrong number and to stop calling him.

15         21.    Once Defendant was informed that its calls were unwanted and to
16
     stop calling, there was no lawful to making further calls, nor was there any good
17
     faith reason to place calls.
18

19         22.    Further, any continued calls could only have been placed in order to

20   harass Plaintiff.
21
           23.    Rather than restrict its calls from Plaintiff’s cellular telephone
22
     number, Defendant continued to call Plaintiff in its attempts to contact Jordan
23

24   Bostic.

25         24.    Plaintiff reiterated his request for calls to stop subsequent to this
26

27                                           -4-

28
                                     PLAINTIFF’S COMPLAINT
               Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 5 of 9



 1   initial request, but the calls continued.
 2
             25.   Plaintiff knew Defendant was calling him because he spoke to
 3
     various collectors from this company who stated or identified their company
 4

 5   name.

 6           26.   These collection calls were aggravating and annoying for Plaintiff to
 7
     endure throughout this time period.
 8

 9

10                            COUNT I
         DEFENDANT VIOLATED §§ 1692d AND 1692d(5) OF THE FDCPA
11

12           27.   Plaintiff incorporates the forgoing paragraphs as though the same

13   were set forth at length herein.
14
             28.   A debt collector violates § 1692d by engaging in any conduct the
15
     natural consequence of which is to harass, oppress, or abuse any person in
16

17   connection with the collection of a debt.
18           29.   A debt collector violates § 1692d(5) by causing a telephone to ring or
19
     engaging any person in a telephone conversation repeatedly or continuously with
20
     intent to annoy, abuse, or harass any person at the called number.
21

22           30.   Defendant violated §§ 1692d and 1692d(5) when it placed repeated
23
     harassing telephone calls to Plaintiff within the one year period preceding the
24
     filing of this Complaint.
25

26

27                                               -5-

28
                                        PLAINTIFF’S COMPLAINT
              Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 6 of 9



 1                            COUNT II
                      DEFENDANT VIOLATED THE
 2
            ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 3
           31.     Plaintiff incorporates the forgoing paragraphs as though the same
 4

 5   were set forth at length herein.

 6         32.     Section 1788.17 of the California Civil Code mandates that every
 7
     debt collector attempting to collect a consumer debt shall comply with § 1692b
 8
     through § 1692j of the FDCPA.
 9

10         33.     Defendant violated Cal. Civ. Code § 1788.17, when it violated the
11
     FDCPA for the reasons set forth in this Complaint in Count I.
12

13

14
                                   COUNT III
                          DEFENDANT VIOLATED THE TCPA
15
           34.    Plaintiff incorporates the forgoing paragraphs as though the same
16

17   were set forth at length herein.
18         35.     Defendant initiated automated calls to Plaintiff using an automatic
19
     telephone dialing system.
20
           36.    Defendant’s calls to Plaintiff were not made for emergency purposes.
21

22         37.    Defendant’s calls to Plaintiff, on and after May 2015, were not made
23
     with Plaintiff’s prior express consent.
24

25

26

27                                              -6-

28
                                        PLAINTIFF’S COMPLAINT
                Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 7 of 9



 1         38.     Defendant’s acts as described above were done with malicious,
 2
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 3
     under the law and with the purpose of harassing Plaintiff.
 4

 5         39.      The acts and/or omissions of Defendant were done unfairly,

 6   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
 7
     lawful right, legal defense, legal justification or legal excuse.
 8
           40.     As a result of the above violations of the TCPA, Plaintiff has suffered
 9

10   the losses and damages as set forth above entitling Plaintiff to an award of
11
     statutory, actual and treble damages.
12

13

14
           WHEREFORE, Plaintiff, MICHAEL BOSTIC, respectfully prays for a

15   judgment as follows:
16
           a.      All actual damages suffered pursuant to 15 U.S.C. §1692k(a)(1) and
17
     Cal. Civ. Code § 1788.30(a);
18

19         b.      Statutory damages of $1,000.00 for the violation of the FDCPA

20   pursuant to 15 U.S.C. §1692k(a)(2)(A);
21
           c.      Statutory damages of $1,000.00 for the violation of the FDCPA
22
     pursuant to Cal. Civ. Code § 1788.30(b);
23

24

25

26

27                                            -7-

28
                                      PLAINTIFF’S COMPLAINT
                 Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 8 of 9



 1          d.      All reasonable attorneys’ fees, witness fees, court costs and other
 2
     litigation costs incurred by Plaintiff pursuant to 15 U.S.C. §1693k(a)(3) and Cal.
 3
     Civ. Code § 1788.30(c);
 4

 5          e.      All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);

 6          f.      Statutory damages of $500.00 per violative telephone call pursuant to
 7
     47 U.S.C. § 227(b)(3)(B);
 8
            g.      Treble damages of $1,500.00 per violative telephone call pursuant to
 9

10   47 U.S.C. §227(b)(3);
11
            h.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
12
            i.      Any other relief deemed appropriate by this Honorable Court.
13

14

15                              DEMAND FOR JURY TRIAL
16
            PLEASE TAKE NOTICE that Plaintiff, MICHAEL BOSTIC, demands a
17
     jury trial in this case.
18

19

20

21

22

23

24

25

26

27                                            -8-

28
                                      PLAINTIFF’S COMPLAINT
             Case 5:19-cv-00559-BLF Document 1 Filed 01/31/19 Page 9 of 9



 1                                      RESPECTFULLY SUBMITTED,
 2

 3
     Date: January 31, 2019       By: /s/ Amy L. Bennecoff Ginsburg
 4                                       Amy L. Bennecoff Ginsburg
                                         Kimmel & Silverman, P.C.
 5
                                         30 East Butler Pike
 6                                       Ambler, Pennsylvania 19002
                                         Phone: (215) 540-8888
 7                                       Facsimile: (877) 788-2864
 8
                                         Email: aginsburg@creditlaw.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                       -9-

28
                                 PLAINTIFF’S COMPLAINT
